Exhibit 10(j)

 

XEROX UNIVERSAL LIFE PLAN

 

Effective July 1, 2003

 

Article I

Definitions

 

For the purposes hereof, unless otherwise required by the context, the following
phrases or terms shall have the following meanings:

 

1.1 “Actively at Work” shall mean a Participant’s employment at a scheduled or
actual rate of 30 hours or more per week with the Company.

 

1.2 “Administrator” shall mean the Vice President of the Company having
responsibility for human resource matters, or his or her designee. The
Administrator will manage and administer the Plan in accordance with the
provisions of Article VII of this Plan.

 

1.3 “Beneficiary” shall mean the person(s), trust(s), or the estate of a
Participant, entitled to receive any benefits under this Plan upon the death of
a Participant.

 

1.4 “Beneficiary Designation” shall mean the designation of a Beneficiary by the
Participant on a form and in the manner acceptable to the Insurer and
Administrator. A Beneficiary under the Plan shall be the Beneficiary named on
the last valid designation on file with the Company or Insurer.

 

1.5 “Cash Surrender Value” shall be credited each year in accordance with the
amount allocated under the contract as provided under the Insurance Policy with
interest, appreciation and loss, as applicable, in connection with the funds
selected and made available under the Insurance Policy.

 

1.6 “Change of Beneficiary” shall mean the act of changing a Beneficiary on a
Change of Beneficiary Designation form to another individual, trust or estate of
the Participant using a form acceptable to the Insurer and Administrator. The
consent of a Beneficiary to change a Beneficiary shall not be required. The
proper designation of a Beneficiary shall be the Beneficiary as designated on
the last Change of Beneficiary Designation form on file with the Insurer or the
Company.

 

1.7 “CLIP” shall mean the Xerox Corporation Contributory Life Insurance Program.

 

1.8 “Company” shall mean Xerox Corporation.

 

1.9 “Death Benefit” shall mean the Face Amount of life insurance provided by the
Plan on the life of each Participant and any accumulated Cash Surrender Value
less any outstanding loan balance.

 

1.10 “Disabled” or “Disability” shall mean those Employees who have been
determined under procedures established under the Xerox Corporation Long-Term
Disability Income Plan and the HR Policy defining Short-Term Disability to be
disabled as that term is defined in such Plan or HR Policy, respectively.

 

1.11 “Effective Date of Coverage” shall mean the date, determined under Article
II, that a Participant becomes covered under an Insurance Policy.

 

1.12 “Eligible Employee” shall mean each Employee who was an active Participant
of the CLIP and who was Actively at Work on July 1, 2003, and each additional
classification of Eligible Employees that are designated by the Administrator as
participants under the Plan and are listed as Participants in Schedule A.



--------------------------------------------------------------------------------

1.13 “Employee” shall mean any person who is an employee of the Company, as
determined by the personnel policies of the Company, and is designated as such
in the books and records of the Company. Any individual who was excluded under
the Plan because the Company or its personnel policies classified such
individual as an independent contractor, leased employee, temporary employee,
supplemental contract worker, consultant, agent or self-employed shall remain
excluded even if such individual is later determined to be a common law employee
(unless the Plan is amended to provide coverage for such individual). Only
individuals who are United States citizens may participate in this Plan.
Ex-patriates and foreign nationals may participate subject to the approval of
the Insurer.

 

1.14 “Face Amount” shall mean the total amount of life insurance protection
provided by the Plan on the life of each Participant.

 

1.15 “Guaranteed Issue Amount” shall mean the maximum Face Amount of coverage
provided under the Insurance Policy before the Insurer would require a
Participant to complete a health questionnaire with respect to the Participant’s
current health condition.

 

1.16 “Insurer” shall mean the insurance company selected by the Administrator to
provide the Insurance Policy under the Plan.

 

1.17 “Insurance Policy” shall mean the Group Variable Universal Life insurance
policy that shall be automatically renewable at the beginning of each Plan Year
and that provides the insured benefit under this Plan.

 

1.18 “Participant” shall mean an Employee who is eligible to participate in this
Plan as provided in Article II.

 

1.19 “Participation Agreement” shall mean the agreement(s) attached hereto as
Schedule B between the Eligible Employee and the Company setting forth the
particular terms, rights and obligations that apply only to the Eligible
Employee with whom the Participation Agreement is made.

 

1.20 “Plan” shall mean this Xerox Universal Life Plan, which shall be evidenced
by this instrument and by each Participation Agreement.

 

1.21 “Salary” shall mean the annual rate of pay as of July 1 paid to the
Participant for services to the Company and shall include any voluntary pre-tax
deferrals under a plan sponsored by the Company including amounts under Internal
Revenue Code Sections 125, 132(f), and 4.02(g)(3).

 

Article II

 

Eligibility and Effective Date of Coverage

 

2.1 Each Eligible Employee shall become covered under an Insurance Policy on an
Effective Date of Coverage as determined below:

 

(a) Each Eligible Employee, who was a participant in the CLIP and who was
Actively at Work on July 1, 2003, shall become covered under an Insurance Policy
on August 1, provided the premium and a properly completed application are
received by the Insurer in connection with the Insurance Policy no later than
August 1, 2003. In the event of the Employee’s death during the month of July
2003, such Employee shall receive a benefit equal to his or her current level of
CLIP coverage.

 

(b) For each Employee who becomes an Eligible Employee, coverage under an
Insurance Policy shall begin on the first day of the month following the date
such individual is designated as an Eligible Employee once the premium and a
properly completed application are received by the Insurer in connection with
the Insurance Policy (provided such application is received within the 60-day
period following the date an Employee was initially eligible for the Plan).

 

2



--------------------------------------------------------------------------------

(c) For each Eligible Employee who is hired as an Eligible Employee, coverage
under an Insurance Policy shall begin on the first of the month coincident with
or next following such Eligible Employee’s date of hire once the premium and a
properly completed application are received by the Insurer (provided such
application is received within the 60-day period following the date an Employee
was initially eligible for the Plan).

 

2.2 Each Eligible Employee must be Actively at Work on the date an application
is signed by the Participant. If an Eligible Employee is not Actively at Work on
the date an application is signed, then the Effective Date of Coverage (as
determined under Section 2.1) may not begin until the Eligible Employee is
Actively at Work.

 

2.3 If a Participant has met the requirements for eligibility under the Plan and
thereafter becomes ineligible under the terms of the Plan and Insurance Policy,
then such Participant will no longer be covered by the Plan or Insurance Policy
subject to the discretion of the Plan Administrator. Nothing in the Plan shall
be interpreted to limit, in any way, the right of the Participant to continue
coverage if such continuation is provided for under the Insurance Policy where
such continuation is unrelated to the individual’s employment or eligibility
with the Company.

 

2.4 As a condition of participation, each eligible individual shall complete,
execute, and return to the Administrator a signed and executed Participation
Agreement in the form approved by the Administrator and will comply with such
further conditions as may be established by and in the sole discretion of the
Administrator. A copy of the Agreement for each Participant under the Plan shall
be attached to and become a part of this Plan.

 

2.5 In the event the Insurer or Administrator classifies, in error, an
individual as being eligible for the Plan, or in the event an individual has not
been approved for coverage under the Plan, or in the event coverage is extended
to an individual based on incorrect information, premiums which have been paid
on behalf of such individual shall be refunded and coverage will not have been
nor will be effective and in force.

 

2.6 An Eligible Employee shall only be provided with an application to
participate in the Plan at the time of initial eligibility. If the Employee
declines coverage or does not complete an application within the time required
by Section 2.1, such Employee shall be deemed to have irrevocably elected not to
participate in the Plan and shall have no further opportunity to do so.

 

2.7 In the event that coverage will be delayed because the Insurer has not
approved the coverage under the Insurance Policy in excess of the Guaranteed
Issue Amount, an amount of coverage up to the Guaranteed Issue Amount will be
effective for such Eligible Employee provided the Insurer is in receipt of the
application.

 

2.8 In the event an Eligible Employee who was an active Participant in the CLIP
is Disabled on July 1, 2003, and such Employee has not completed an application
for coverage under the Plan, the Guaranteed Issue Amount shall be equal to the
value of the Employee’s coverage under the CLIP. In the event an Eligible
Employee who was an active Participant in the CLIP has become disabled during
the application period (the 60-day period beginning on the Employee’s initial
date of eligibility) after signing the application, the Guaranteed Issue Amount
shall be equal to the coverage as provided in 3.1(a).

 

Article III

 

Procurement of Insurance Policy

 

3.1 The Company, on behalf of the Participant, shall provide the Participant
with the opportunity to apply to the Insurer for an Insurance Policy, in which
the Participant shall have ownership rights and with the following provisions:

 

(a) Pre-retirement Coverage shall be the greater of (i) or (ii).

 

In the event a Participant dies while in active service of the Company, and
prior to the date of retirement within the meaning provided under the Xerox
Corporation Retirement Income Guarantee Plan, the amount of

 

3



--------------------------------------------------------------------------------

Pre-retirement Coverage under the Insurance Policy and payable to a Beneficiary
shall equal the greater of (i) the Death Benefit payable to the Employee’s
Beneficiary under the CLIP as of July 1, 2003 or (ii) Salary multiplied by 3
plus the amount of Cash Surrender Value under the Insurance Policy.

 

(b) Post-retirement Target Coverage

 

Participants will have the option to continue coverage after termination of
employment as provided in the Insurance Policy by paying premiums or using the
Cash Surrender Value to cover the cost of insurance. For Participants who were
in the CLIP, the Company will make additional investment contributions as
provided in the Participation Agreement. The additional investment contributions
will provide sufficient Cash Surrender Value at retirement age 65 or 10 years
from the Xerox Universal Life Plan issue date, which ever is later, based on
stated assumptions, to continue the Participant’s share of the CLIP death
benefit after retirement. The length of time the actual Face Amount can be
supported will depend on the performance of the underlying investment
vehicle(s).

 

(c) Increasing Coverage Amounts; Maximum Amount of Plan Coverage

 

The Amounts described in (a) above are the amounts of coverage provided by the
Company subject to the Insurer’s coverage limits and underwriting requirements.
In addition, if the Salary of any Participant increases, the coverage under the
Plan shall increase on July 1 subject to the Insurer’s coverage limits and
underwriting requirements. The Insurer may require that the Participant answer
medical inquiries about his current health condition. The Plan shall not provide
for an increase in coverage due to increases in Salary if the Participant fails
to cooperate with the Insurer or the Insurer does not approve the increase.

 

(d) Cessation of Company Contributions

 

The Company shall make premium contributions to cover the premium on behalf of
each Participant as may be required in the Insurance Policy to provide the
amount of coverage described in this Article. Contributions will be made until
the earlier of termination of employment or retirement under the Xerox
Corporation Retirement Income Guarantee Plan. For Participants who were in the
CLIP and are retirement eligible upon termination, premium investment
contributions will continue until retirement age 65 or 10 years from the Xerox
Universal Life Plan issue date, whichever is later.

 

3.2 If a Participant does not cooperate in the securing of such insurance, or if
he or she is for any reason unable to obtain insurance in the specified amount
on his or her life, the Company shall have no further obligation to Participant
under the Plan and such Participant’s Participation Agreement shall terminate.

 

3.3 The Participant shall have full ownership rights in any Insurance Policy
acquired on Participant’s life.

 

Article IV

 

Beneficiary

 

4.1 The Participant shall designate his or her Beneficiary to receive benefits
under the Plan on a Beneficiary Designation form approved by the Insurer. If
more than one Beneficiary is named, the shares and the preference of each shall
be distributed as indicated or on a pro rata basis if not otherwise instructed.

 

4.2 The Participant may terminate, alter or amend the Beneficiary Designation
form as provided in the Insurance Policy. No change in Beneficiary shall be
effective until received and acknowledged in writing by the Insurer.

 

4.3 Any payment made by the Insurer in accordance with the most recent
Beneficiary Designation form filed with the Company and the Insurer shall fully
discharge the Insurer from all further obligations with respect to such payment.

 

4



--------------------------------------------------------------------------------

4.4 The Beneficiary may elect any settlement option that is offered under the
Insurance Policies with respect to his or her portion of the Death Benefit
proceeds.

 

Article V

 

Other Policy Provisions

 

5.1 To the extent provided in the Insurance Policy, a Participant may elect a
loan or withdrawal of amounts under the Insurance Policy that is subject to a
loan or withdrawal. The Insurer shall be obligated to provide sufficient
communication regarding these rights to Participants.

 

5.2 A Participant may decline coverage under this Plan by filing a written
notice to the Company and Insurer at any time declining such coverage. Such
notice shall be irrevocable.

 

5.3 Nothing contained in this Plan or the Participation Agreement or Insurance
Policy shall be construed as a contract of employment between the Company and a
Participant, or as a right of any Participant to be continued in the employment
of the Company, or as a limitation of the right of the Company to discharge any
of its employees, with or without cause.

 

5.4 The Insurer shall be responsible for adjudicating all claims under the Plan
arising out of the Insurance Policy. The Company shall not administer or review
any claim that is the jurisdiction of the Insurer.

 

Article VI

 

Termination Amendment Modification or Supplement of Plan

 

6.1 The Company reserves the right to totally or partially amend, modify or
supplement this Plan or any Participation Agreement at any time and for any
reason. Any amendment, modification or supplement shall be in writing and signed
by the Vice President of the Company having responsibility for Human Resources.
Changes to the Insurance Policy shall be subject to the terms of the Policy and
no such amendment or change may occur to the Policy unless the amendment,
modification or change is written and signed by the Insurer 30 days prior to the
effective date of said change.

 

6.2 The Company reserves the right to terminate the Plan and any Participation
Agreement in whole or in part, provided, however, and subject to the terms of
the Insurance Policy no such termination shall adversely impact a Participant’s
right to continue insurance coverage at the Participant’s own expense in
accordance with the terms of the Insurance Policy.

 

6.3 If a termination of the Plan occurs, the obligation of the Company or a
Participant to make any premium payments shall, subject to the Insurance Policy,
cease and the rights of the Company and the Participant shall be controlled by
this Article VI and the Insurance Policy. Participant rights under the Insurance
Policy shall be determined with reference to such Policy and may include notice
and contract rights.

 

Article VII

 

Administration of the Plan

 

7.1 The sole right of construction, interpretation and general administration of
the Plan shall be vested in the Administrator. The sole right of construction,
interpretation, and general administration of the Insurance Policy shall be
vested in the Insurer.

 

5



--------------------------------------------------------------------------------

7.2 The Insurer shall establish rules, forms and procedures for the
administration of the Policy from time to time, and the Administrator shall
establish rules, forms and procedures for the administration of the Plan from
time to time. The Administrator may employ agents to carry out non-fiduciary as
well as fiduciary responsibilities with respect to the Plan. The Administrator
shall have the exclusive right to interpret the Plan, determine all questions of
fact and determine eligibility under the Plan, and to decide any and all matters
arising there under or in connection with the administration of the Plan. The
Insurer shall be responsible for establishing a claims procedure for claims
under the Insurance Policy. The Insurer shall be solely responsible for
interpreting the Insurance Policy and administering such Policy under applicable
law.

 

Article VIII

 

Indemnification

 

To the extent permitted by law, the Company shall indemnify and hold harmless
the Administrator and any designee of the Administrator but only if employed by
the Company, against any and all claims, losses, damages, expenses and
liabilities arising from any act or failure to act that constitutes or is
alleged to constitute a breach of such person’s responsibilities in connection
with the Plan under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) or any other law, unless the same is determined to be due to
gross negligence, willful misconduct, or willful failure to act.

 

Article IX

 

Miscellaneous

 

9.1 Any notice which shall or may be given under this Plan or an assignment
shall be in writing and shall be mailed by United States Mail, postage prepaid.
If notice is to be given to the Company, such notice shall be addressed to the
Company at its general offices:

 

Xerox Corporation

800 Long Ridge Road

Stamford CT 06904-1600

 

marked for the attention of the Administrator, Xerox Universal Life Plan; or if
notice to a Participant, addressed to the most recent address shown on the
Company’s personnel records.

 

9.2 Any party may change the address to which notices shall be mailed from time
to time by giving written notice of such new address.

 

9.3 The Plan shall be binding upon the Company and its successors and assigns,
and upon a Participant, his or her beneficiary, heirs, executors and
administrators.

 

9.4 This Plan shall be construed and governed in all respects under and by the
laws of the State of Connecticut, except to the extent preempted by federal law.
If any provision of this Plan shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 

9.5 Headings and subheadings in this Plan are inserted for convenience and
reference only and do not constitute any part of this Plan.

 

9.6 Neither the Plan, the Insurer, the Administrator nor the Company is
responsible for any tax that may become due and payable with respect to any
benefit provided under the Plan. The sole responsibility for paying a tax on
benefits provided herein belongs to the Participant regardless of whether tax
was withheld on income or reported as taxable to the Participant.

 

6



--------------------------------------------------------------------------------

Schedule A

 

XEROX UNIVERSAL LIFE PLAN

 

Plan Participants

 

  •   Active CLIP Participants as of July 1, 2003

 

  •   Other active Band X and Band A U.S. employees as of July 1, 2003 and
thereafter

 

  •   Any other employee designated as a Participant by the Administrator and
approved by the Insurer

 

7



--------------------------------------------------------------------------------

Schedule B

 

XEROX UNIVERSAL LIFE PLAN

PARTICIPATION AGREEMENT

(for Participants in CLIP)

 

Section I                Personal Information

--------------------------------------------------------------------------------

                                                                               
            Please type or print clearly.                                      
                                                                               
      First Name, M.I., Last Name                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                          Business Telephone                                    
                                                            Street Address
(Including Apt., Suite, etc.)                                                  
                                                                               
                                                                               
                                                                               
                                                                               
      City, State, Zip                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
              Social Security Number

 

 

Section II                Acknowledgement & Agreement

--------------------------------------------------------------------------------

 

Complete this Section II only if you were a participant in the Xerox Corporation
Contributory Life Insurance Program.

 

         Yes, I acknowledge that I have received and reviewed a copy of the
Xerox Universal Life Plan as may be amended from time to time, and I hereby
agree to participate under the terms thereof. I also elect to receive the
“additional contributions” referenced in Section 3.1(b) of the Xerox Universal
Life Plan. I understand that the additional contribution will be an annual
premium (payable monthly) in the amount of $             payable until the later
of age 65 or 10 years from the Xerox Universal Life Plan issue date, provided
that no premiums will be paid after my termination of employment unless I am
retirement eligible as defined in the Xerox Corporation Retirement Income
Guarantee Plan. I understand that the “additional contributions” are targeted to
provide the post-retirement coverage to which I was entitled under the CLIP
based on a 5.6% interest credit rate, the Insurer’s current cost of insurance
rates and policy expense charges but that the length of time before the policy
lapses will vary based on the policy performance. By electing coverage under
this Plan, I am also waiving Company-paid coverage under the Xerox Corporation
Life Insurance Plan.

 

         Yes, I acknowledge that I have received and reviewed a copy of the
Xerox Universal Life Plan, and I hereby agree to participate under the terms
thereof. By electing coverage under this Plan, I am also waiving Company-paid
coverage under the Xerox Corporation Life Insurance Plan. I elect, however, not
to receive the additional contributions referenced in Section 3.1(b) of the
Xerox Universal Life Plan

 

         No, I elect not to participate in the Xerox Universal Life Plan.

 

8



--------------------------------------------------------------------------------

Section III                Employee Signature

--------------------------------------------------------------------------------

 

I understand that my election to decline coverage under the Xerox Universal Life
Plan shall be irrevocable. I also understand that coverage under this Plan is
subject to the Insurer’s coverage limits and underwriting requirements and that
the Insurer may require me to answer medical inquiries to receive coverage or
increases in coverage. I understand that if I do not cooperate or am otherwise
unable to obtain insurance in the specified amount from the Insurer that Xerox
shall have no further obligation under the Plan.

 

I understand that any premiums paid by Xerox will be added to my taxable income
and that it is my sole responsibility to pay the taxes on such amounts.

 

I understand that Xerox intends this Plan to be permanent but can and does
reserve the right to amend or terminate the Plan at any time and for any reason.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Signature of Employee

 

Month / Day / Year

 

9



--------------------------------------------------------------------------------

Schedule B

 

XEROX UNIVERSAL LIFE PLAN

PARTICIPATION AGREEMENT

(for non-CLIP Participants)

 

Section I                Personal Information

--------------------------------------------------------------------------------

                                                                               
            Please type or print clearly.                                      
                                                                               
      First Name, M.I., Last Name                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                          Business Telephone                                    
                                                            Street Address
(Including Apt., Suite, etc.)                                                  
                                                                               
                                                                               
                                                                               
                                                                               
      City, State, Zip                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
              Social Security Number

 

Section II                Acknowledgement & Agreement

--------------------------------------------------------------------------------

 

         Yes, I acknowledge that I have received and reviewed a copy of the
Xerox Universal Life Plan as may be amended from time to time, and I hereby
agree to participate under the terms thereof. By electing coverage under this
Plan, I am also waiving Company-paid coverage under the Xerox Corporation Life
Insurance Plan.

 

         No, I elect not to participate in the Xerox Universal Life Plan.

 

10



--------------------------------------------------------------------------------

Section III                Employee Signature

--------------------------------------------------------------------------------

 

I understand that my election to decline coverage under the Xerox Universal Life
Plan shall be irrevocable. I also understand that coverage under this Plan is
subject to the Insurer’s coverage limits and underwriting requirements and that
the Insurer may require me to answer medical inquiries to receive coverage or
increases in coverage. I understand that if I do not cooperate or am otherwise
unable to obtain insurance in the specified amount from the Insurer that Xerox
shall have no further obligation under the Plan.

 

I understand that any premiums paid by Xerox will be added to my taxable income
and that it is my sole responsibility to pay the taxes on such amounts.

 

I understand that Xerox intends this Plan to be permanent but can and does
reserve the right to amend or terminate the Plan at any time and for any reason.

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Signature of Employee

  

Month / Day / Year

 

11